Citation Nr: 1023116	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-40 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure.

2.  Entitlement to service connection for a skin disability, 
to include a skin rash, including as due to herbicide 
exposure.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include depression 
and an adjustment reaction.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  A Travel Board hearing was held at 
the RO in August 2009.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a 
review of the medical evidence.  The medical evidence 
indicates that the Veteran has been diagnosed as having 
depression and an adjustment reaction.  Thus, the claims of 
service connection for PTSD and for an acquired psychiatric 
disability other than PTSD, to include depression and an 
adjustment reaction, are as stated on the title page of this 
decision.

The issue of entitlement to service connection for a skin 
disorder under a direct theory of entitlement is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's available service personnel records show 
that he served in the Republic of Vietnam from June 1970 to 
April 1971; thus, his in-service herbicide exposure is 
presumed.

3.  The competent medical evidence shows that the Veteran 
does not experience any current disability due to diabetes 
mellitus which could be attributed to active service, 
including as due to in-service herbicide exposure.

4.  The Veteran's available service personnel records do not 
show that he engaged in combat with the enemy during active 
service.

5.  There is no credible supporting evidence that the 
Veteran's claimed in-service stressors actually occurred.

6.  The U.S. Army and Joint Services Records Research Center 
(JSRRC) has confirmed that no one in the Veteran's unit was 
killed in action during his tour of duty in Vietnam.

7.  The competent medical evidence does not contain a 
diagnosis of PTSD based on a corroborated in-service 
stressor.

8.  The competent medical evidence does not show that the 
Veteran's current acquired psychiatric disability other than 
PTSD, to include depression and an adjustment reaction, is 
related to active service.

9.  The competent medical evidence does not show that the 
Veteran's current skin disability, to include a skin rash, is 
attributable to in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, 
including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  A skin disability, to include a skin rash, was not 
incurred as a result of in-service herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  

4.  An acquired psychiatric disability other than PTSD, to 
include depression and an adjustment reaction, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in January 2004 and in April 2005, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete her claims, including that part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The January 2004 VCAA notice letter also 
included a PTSD Questionnaire.  Accordingly, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in August 2009.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the Veteran's claims 
file.  The Veteran's Social Security Administration (SSA) 
records have been obtained by the RO.  Following the 
Veteran's August 2009 Board hearing, he also provided VA with 
several hundred pages of additional VA treatment records 
along with a waiver of RO jurisdiction over this newly 
submitted evidence.  Additionally, the examinations provided 
and medical opinions obtained are adequate for rating 
purposes as they were performed based upon a review of the 
pertinent medical evidence and complaints of the Veteran and 
the opinions provided include well-reasoned rationale.  

With respect to the Veteran's service connection claim for 
diabetes mellitus, although he testified in August 2009 that 
he was being treated for this disability, a review of the 
voluminous medical evidence of record shows only that he has 
been treated for "possible" diabetes.  The Veteran does not 
have a current diagnosis of diabetes mellitus which could be 
attributed to active service.  With respect to the Veteran's 
service connection claim for PTSD, although he has been 
diagnosed as having PTSD, there is no competent evidence of 
an in-service stressor.  Service connection for PTSD cannot 
be granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The JSRRC also has confirmed 
that no one from the Veteran's unit was killed during his 
tour of duty in Vietnam, including the other soldiers whom 
the Veteran identified as having been killed during enemy 
attacks on his unit, and he was not assigned to a company 
that would have been working in a hostile combat environment.  
Finally, with respect to the Veteran's service connection 
claim for a skin disability, to include a skin rash, as due 
to herbicide exposure, the competent medical evidence shows 
that none of the Veteran's current skin disabilities are 
related to his presumed in-service herbicide exposure.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the Veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the Board will now turn to the merits of the 
Veteran's claims.

The Veteran contends that he incurred diabetes mellitus and a 
skin disability, to include a skin rash, during active 
service.  He specifically contends that his in-service 
herbicide exposure while on active service in Vietnam caused 
his current diabetes mellitus and skin disability, to include 
a skin rash.  He also contends that he incurred PTSD as a 
result of active service in Vietnam.  He asserts that, 
although he was a cook during his tour of duty in Vietnam, 
his unit was responsible for delivering food to front line 
units and to units assigned along the demilitarized zone 
(DMZ) in Vietnam where he saw combat. The Veteran finally 
contends that his current acquired psychiatric disability 
other than PTSD, to include depression and an adjustment 
reaction, is related to active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including diabetes mellitus, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  With the exception 
of chloracne or other acneform disease consistent with 
chloracne, a skin disability is not among the diseases listed 
in § 3.309 for which presumptive service connection is 
available based on in-service herbicide exposure.  Diabetes 
mellitus also is among the diseases listed in § 3.309 for 
which presumptive service connection is available based on 
in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
diabetes mellitus, including as due to herbicide exposure.  
The Board notes initially that a review of the Veteran's 
service personnel records, including his DD Form 214, shows 
that he served in Vietnam from June 1970 to April 1971.  He 
also was awarded the Vietnam Service Medal and Bronze Star 
Medal for his Vietnam service.  Because the Veteran had in-
country duty in Vietnam, his active service meets the 
regulatory definition of Vietnam service found in 38 C.F.R. 
§ 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  
See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. 
denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's 
regulatory interpretation of "service in Vietnam" as 
requiring in-country duty or visitation in Vietnam).  
Accordingly, because the Veteran had active service in 
Vietnam, his in-service herbicide exposure is presumed.  See 
38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran's in-service herbicide exposure is 
presumed based on his active service in Vietnam, and although 
diabetes mellitus is among the diseases for which service 
connection is available on a presumptive basis due to in-
service herbicide exposure, there is no competent medical 
evidence in the claims file which indicates that the Veteran 
experiences any current disability due to diabetes mellitus.  
The Board acknowledges that the Veteran testified in August 
2009 that he is under treatment for diabetes mellitus from a 
VA physician and that this diagnosis is contained in the 
additional VA treatment records he submitted after the 
hearing with a waiver of RO jurisdiction.  A review of the 
voluminous medical evidence in the Veteran's claims file, to 
include several hundred pages of additional VA treatment 
records submitted after the Veteran's hearing, however, does 
not support his assertions.  For example, when the Veteran 
was seen in a private emergency room (ER) in November 2003 
for treatment of chest pain, the ER physician who saw the 
Veteran noted that he was "not diabetic."  The medical 
evidence also shows that the Veteran's laboratory testing 
results have indicated elevated glucose levels (as seen on VA 
outpatient treatment in September 2005).  At that time, the 
Veteran was advised to change his diet and avoid eating 
sugary sweets and other snacks to control his morbid obesity.  
Consequently, there is no current diagnosis of diabetes, only 
references to early indications that the Veteran may develop 
diabetes if he does not change his lifestyle.

On VA Agent Orange Registry examination in November 2005, it 
was noted that the Veteran was hospitalized for mental health 
treatment.  It also was noted that all of the Veteran's 
laboratory testing results were "basically" within normal 
limits.  The Veteran reported that he had served in Vietnam 
and had seen herbicide spraying in the areas where he had 
served in Vietnam.  The VA examiner concluded that the 
Veteran had no problems caused by Agent Orange exposure.

In a December 2005 letter, E.E.S., M.D., stated that the 
Veteran was "currently being monitored for high blood sugars 
and possible Diabetes."  The Board acknowledges that this 
letter suggested a possible diagnosis of diabetes, but did 
not make the conclusion that the Veteran did, in fact, have 
diabetes.

On VA outpatient diabetic retinopathy consult in November 
2008, the Veteran reported that he had been diagnosed as 
having diabetes in August 2007 although the VA examiner 
concluded that this reported history was questionable and the 
"[e]xact date" of a diagnosis of diabetes mellitus was 
"unknown."  It also was noted that the Veteran was on an 
oral agent for diabetes therapy.

On VA examination in May 2009, the Veteran reported that he 
had been diagnosed as having adult-onset diabetes in 2008 by 
a Dr. S.N., whom he identified as his primary care physician.  
The VA examiner stated that he did not see any records 
confirming this diagnosis.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and VA electronic medical records.  He also reviewed 
the Veteran's post-service private treatment records, noting 
the December 2005 letter from Dr. E.E.S. concerning 
"possible" diabetes and the lack of any assessments of 
diabetes mellitus in these records.  The VA examiner also 
stated that the Veteran had been diagnosed as having 
hyperglycemia and was put on Metformin 500 mg twice a day by 
his VA primary care physician in May 2009.  The VA examiner 
also noted that the Veteran had not had a 2-hour glucose 
tolerance test.  This examiner stated that, although a review 
of the Veteran's blood sugar levels indicated hyperglycemia, 
none of the elevated blood sugar levels were enough to 
constitute a diagnosis of diabetes mellitus.  The VA examiner 
advised the Veteran to discontinue his Metformin for a week 
and repeat an oral glucose tolerance test several days later.  
The Veteran denied any ketoacidosis or hypoglycemic reactions 
or hospitalizations for either of these medical problems.  He 
reported that he was trying to restrict his diet in 
carbohydrates, fats, and sweets.  He also denied any weight 
changes since his last examination.  The VA examiner noted 
that there were no physician-prescribed restrictions on 
strenuous activities to prevent hypoglycemic reactions.  

Physical examination in May 2009 showed that the Veteran was 
obese.  Laboratory results indicated a fasting glucose 
tolerance test (GTT) of 106 mg/dL which was within normal 
limits (reference range from 70-110 mg/dL being normal).  The 
Veteran's 2-hour oral GTT was 108 mg/dL which was within 
normal limits (reference range from 70-139 mg/dL being 
normal).  It was noted that a diagnosis of diabetes mellitus 
is made if the criteria for diabetes mellitus (fasting GTT 
greater than 126 mg/dL and oral GTT greater than 199 mg/dL) 
are met on two occasions.  The Veteran's blood glucose level 
was 111 mg/dL which was high (with the reference range of 70-
110 mg/DL being normal).  The VA examiner opined that the 
Veteran's 2-hour GTT did not support a clinical diagnosis of 
diabetes mellitus.  The diagnoses included hyperglycemia.  

On VA outpatient treatment in July 2009, the Veteran's 
complaints included impaired glucose tolerance.  It was noted 
that his weight was down 3 pounds in the past month and his 
problems included hyperglycemia and obesity.  It also was 
noted that the Veteran's medications included Metformin HCL 
500 mg taken twice daily "before breakfast and before supper 
for diabetes."  The Veteran's glucose level was 122 which 
was high.  The impressions included obesity.  The Veteran was 
counseled regarding diet and weight loss needs.  

The Board recognizes that the Veteran testified in August 
2009 that he was taking an oral medication to treat diabetes 
mellitus and had been diagnosed as having diabetes mellitus 
by his VA primary care physician.  Despite the Veteran's 
assertions and Board hearing testimony to the contrary, 
however, the medical evidence of record does not show that he 
has been diagnosed as having diabetes mellitus which could be 
attributed to active service or any incident of such service, 
to include his presumed in-service herbicide exposure.  The 
Board also recognizes that the Veteran had been prescribed 
Metformin (which may be the oral medication he was referring 
to his testimony).  There is no indication in the Veteran's 
VA outpatient treatment records that the VA physician who 
prescribed him Metformin also diagnosed him as having 
diabetes mellitus.  The Board notes in this regard that 
Dr. E.E.S. stated in December 2005 that the Veteran was being 
monitored for "possible" diabetes.  

Current regulations provide that service connection may not 
be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2009); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if 
the December 2005 letter from Dr. E.E.S. is viewed in the 
light most favorable to the Veteran, this evidence does not 
establish service connection for diabetes mellitus as it does 
not contain an actual diagnosis.  There also were no further 
records from Dr. E.E.S. or elsewhere in the claims file to 
confirm the "possible" diabetes.

Following a thorough review of the Veteran's claims file and 
a comprehensive physical examination, including the required 
glucose tolerance testing (after the Veteran's use of 
Metformin was discontinued), the VA examiner determined in 
May 2009 that there was no objective medical evidence 
supporting a diagnosis of diabetes mellitus.  The Board finds 
that the VA examiner's May 2009 opinion is highly probative 
medical evidence weighing against the Veteran's service 
connection claim for diabetes mellitus because this opinion 
was based on a complete review of the claims file and 
complaints of the Veteran and included a well-reasoned 
rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Veteran has not submitted or identified other 
evidence showing that he experiences any current disability 
due to diabetes mellitus which could be related to active 
service.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  In summary, although the Veteran 
presumably was exposed to herbicides while on active service 
in Vietnam, without medical evidence of any current 
disability due to diabetes mellitus, the Board finds that 
service connection for diabetes mellitus, to include as due 
to herbicide exposure, is not warranted and the claim must be 
denied on both a direct and presumptive basis.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
skin disability, to include a skin rash, as due to herbicide 
exposure.  Although the Veteran's in-service herbicide 
exposure is presumed based on his active service in Vietnam, 
his currently diagnosed skin disability, including a skin 
rash, is not among the diseases for which service connection 
is available on a presumptive basis due to in-service 
herbicide exposure.  The medical evidence shows that the 
Veteran has been diagnosed as having folliculitis of the 
scalp, a mild fungal infection, and dermatitis following VA 
outpatient treatment.  Following VA examination in May 2009, 
the Veteran also was diagnosed as having a Becker's nevus, 
post-inflammatory hyperpigmentation of the abdomen, 
acanthosis nigricans of the neck, hands, and axilla 
compatible with that seen in diabetes mellitus, evidence of 
prior tinea cruris which was not active, and tinea pedis 
which seemed to be under control with no active process.  
Instead, the Board notes that, with respect to skin 
disabilities, only chloracne or other acneform disease 
consistent with chloracne is among the diseases for which 
presumptive service connection is available.  See 38 C.F.R. 
§§ 3.307, 3.309.  

The Veteran's service treatment records do not show that he 
was treated for chloracne or other acneform disease 
consistent with chloracne at any time during active service, 
including during his tour of duty in Vietnam.  These records 
show only that he was treated in May 1969 for complaints of 
itching and pain in between his toes.  He was prescribed 
Desenex ointment and powder.  This complaint appears to have 
resolved with in-service treatment because the Veteran's skin 
was normal clinically at his separation physical examination 
and he reported that he was in excellent condition and his 
condition had not changed since his enlistment physical 
examination.  The Veteran's post-service VA and private 
treatment records show that he has been treated for a variety 
of skin disabilities, including a skin rash, since active 
service.  These records do not show, however, that the 
Veteran was treated for chloracne or other acneform disease 
consistent with chloracne within 1 year after his last date 
of presumptive in-service herbicide exposure (in this case, 
within 1 year of the date when he left Vietnam in April 1971, 
or by April 1972).  Id.

The post-service medical evidence also does not show that the 
Veteran's current skin disability, to include a skin rash, is 
related to his presumed in-service herbicide exposure.  As 
noted above, on VA Agent Orange Registry examination in 
November 2005, the Veteran reported his in-service herbicide 
exposure.  He also reported that a skin rash had occurred 
after he had been in areas of defoliation while on active 
service in Vietnam.  Although he was uncertain whether he had 
experienced acne while in Vietnam that he did not have prior 
to going over there, he reported experiencing athletes foot, 
groin fungus, and jungle rot while in Vietnam.  The Veteran 
denied developing or receiving treatment for any skin problem 
while in Vietnam.  Objective examination showed missing 
toenails due to tinea of the great toes bilaterally.  No 
chloracne, porphyria cutanea tarda, cutaneous lymphomas, 
seborrheic dermatitis, tinea corporis, seborrheic keratoses, 
tinea versicolor, actinic keratosis, dermatofibromas, 
lentigines, or skin cancers were noted.  The VA examiner 
concluded that the Veteran had no problems caused by Agent 
Orange exposure.  The Board also notes that, following an 
extensive claims file review and physical examination of the 
Veteran in May 2009, the VA examiner opined that there was no 
physical evidence of chloracne or other skin abnormalities 
created by Agent Orange (or herbicide) exposure.  The Veteran 
has not submitted any other evidence indicating that he was 
diagnosed as having chloracne or other acneform disease 
consistent with chloracne at any time following his service 
separation in April 1971.  

In summary, although the Veteran presumably was exposed to 
herbicides while in Vietnam, there is no competent medical 
evidence of a diagnosis of chloracne which could be related 
to in-service herbicide exposure.  Thus, the Board finds that 
service connection for a skin disability, to include a skin 
rash, is not warranted on a presumptive service connection 
basis.  As will be discussed in the remand portion of this 
decision, there is inadequate evidence upon which to 
adjudicate the claim of entitlement to service connection for 
a skin disorder on a direct basis.  Thus, the denial here is 
limited to the theory of entitlement based on presumptive 
herbicide exposure.

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for PTSD.  The Veteran has contended that 
he incurred PTSD as a result of several in-service stressors 
which occurred during his tour of duty in Vietnam.  As noted 
above, a review of the Veteran's available service personnel 
records confirms that he served in Vietnam from June 1970 to 
April 1971.  The competent evidence does not show, nor does 
the Veteran contend, that he was treated for a psychiatric 
disorder during active service.  The post-service medical 
evidence of record contains a diagnosis of PTSD.  Thus, the 
central issue in this case is whether the record contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred upon which the diagnosis of PTSD 
may be based.  Absent a corroborated in-service stressor, VA 
cannot accept the diagnosis of PTSD as due to a service 
event.

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The Veteran essentially 
contends that his unit was attacked in October or November 
1970 by the enemy, several of his fellow soldiers were 
killed, and his participation in this alleged in-service 
incident constituted combat service.  Despite the Veteran's 
assertions to the contrary, there is no competent evidence 
that he "engaged in combat with the enemy" during active 
service.  


The Board notes that the Veteran's service personnel records, 
including the DD Form 214, show that he was awarded the 
Bronze Star Medal in March 1971.  A copy of the Veteran's 
Bronze Star Medal citation indicates that he was awarded this 
medal "for meritorious service in connection with military 
operations against a hostile force" while serving with the 
Headquarters and Headquarters Company (HHC), XXIV Corps, 
performing duty with the commanding general's mess from June 
1970 to April 1971.  The Veteran's Bronze Star Medal citation 
does not indicate that he actually "engaged in combat with 
the enemy" during active service and there otherwise is no 
indication in the Veteran's service personnel records that he 
"engaged in combat with the enemy."  These records do not 
show that he participated in any campaigns while on active 
service in Vietnam.  Nor are there any official records 
showing that the Veteran's unit participated in any combat 
operations during his tour of duty in Vietnam such that his 
assertion of combat service while assigned to his unit could 
be accepted as credible under the low threshold for 
establishing combat service found in Pentecost.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (holding that, 
although unit records need not identify a Veteran as being 
physically present when an in-service stressor occurs, the 
fact that a Veteran was stationed with a unit that was 
present when an in-service stressor occurred also suggested 
that the Veteran was in fact exposed to the claimed 
stressor).  

As the RO noted in a Formal Finding in April 2009, during his 
tour of duty in Vietnam, the Veteran was assigned as a cook 
to a commanding general's mess located approximately 95 miles 
south of the DMZ in Da Nang, Vietnam.  The RO also noted in 
the April 2009 Formal Finding that his duties would not have 
included work in a hostile combat environment.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that service in a combat zone, alone, 
is insufficient to invoke the presumptions available for 
combat Veterans under 38 U.S.C.A. § 1154(b).  See Moran v. 
Peake, 525 F.3d 1157 (Fed. Cir. 2008) (holding that the term 
"engaged in combat with the enemy" in § 1154(b) requires 
that the Veteran "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality...").  Although the Veteran 
was awarded the Bronze Star Medal based on his active service 
in Vietnam, the Board finds that the totality of the evidence 
is against finding that he "engaged in combat with the 
enemy" during active service, including while on his tour of 
duty in Vietnam.  Absent evidence that the Veteran "engaged 
in combat with the enemy" during active service, the record 
in this case must contain other evidence that substantiates 
or corroborates the Veteran's statements as to the occurrence 
of the claimed stressors.  See West (Carlton) v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

With regard to his claimed in-service stressors, the Veteran 
specifically contended in a February 2006 statement that, in 
October 1970, his unit "went to the field for two weeks.  I 
saw several people get hurt."  The Board notes that the 
Veteran did not contend that, while his unit allegedly was in 
the field for 2 weeks in October 1970, he witnessed any 
combat.  The Veteran also did not identify who was hurt while 
his unit allegedly was in the field.  He also contended in 
his February 2006 statement that, in December 1970, "I was 
carrying food to [the] DMZ when we got attacked.  Several 
flashes went over my head.  I took cover in a fox hole and 
fired my M14 back at the enemy.  Sgt Murphy was killed in a 
fox hole near by me."  The Veteran contended further that, 
in February 1971, his unit "went on night patrol to feed a 
company [and] we got hit again."  He testified before the 
Board in August 2009 that his in-service stressor had 
occurred during an enemy attack early one morning in October 
or November 1970 while his unit was feeding another unit that 
was in the field.  He also testified that Sergeant [redacted] and 
another soldier, whom he identified as G.S., had been 
assigned to the Veteran's unit when this enemy attack 
occurred and had been killed during this enemy attack.  

Despite the Veteran's lay statements and Board hearing 
testimony concerning his claimed in-service stressors, the 
Board observes that there is no objective evidence that these 
alleged in-service incidents, in fact, occurred.  Although 
vivid, the Veteran's statements concerning his in-service 
stressors are not consistent with the circumstances of his 
active service in Vietnam as a cook.  His service personnel 
records indicate that his military occupational specialty 
(MOS) was a cook and he served in a commanding general's mess 
while on a tour of duty in Vietnam.  Additionally, it was 
determined in a Formal Finding that it is unlikely that his 
duties as a cook with a commanding general's mess in Da Nang, 
Vietnam, involved going out in to the field to feed other 
Army companies or going on night patrol to feed other 
companies located near the DMZ.  

In July 2007, the JSRRC notified the RO that it had reviewed 
the Department of Defense Casualty Files for the period of 
August 1, 1970, through March 1, 1971.  The JSSRC stated that 
these records had shown that the only casualty with the last 
name of Murphy who was killed during this period was from an 
artillery unit.  The RO formally determined in April 2009 
that the Veteran's stressors identified in his February 2006 
statement did not exist.  The RO found that, after reviewing 
records from the National Archives, no one from the Veteran's 
unit had been killed while he was in Vietnam.  Thus, the 
Board finds that the Veteran's statement that G.S., a soldier 
whom he asserted had served with him in the same unit in 
Vietnam and was killed during an enemy attack on this unit, 
is not credible.  The RO also found that, after reviewing 
records from the National Archives, only 4 soldiers with the 
last name of "[redacted]" had been killed during the Veteran's 
tour of duty in Vietnam and none of those killed held the 
rank of Sergeant.  Thus, the Board finds that the Veteran's 
assertion that a "Sergeant [redacted]" who was assigned to his 
unit (a commanding general's mess) was killed during an enemy 
attack while he was on active service in Vietnam is not 
credible.  The RO further found that, because the Veteran had 
been assigned to a commanding general's mess while in 
Vietnam, his duties would not have involved feeding a company 
in a hostile combat environment.  The RO also noted that the 
Veteran's service personnel records did not indicate that his 
in-service duties as a cook including feeding companies while 
on night patrol.  Thus, the Board also finds that the 
Veteran's statements concerning his in-service duties as a 
cook are not credible.  In summary, because the Veteran's 
statements concerning his alleged in-service stressors are 
neither consistent with the circumstances of his tour of duty 
as a cook in Vietnam nor credible, and because the JSRRC 
could not corroborate that the alleged in-service stressors, 
in fact, occurred, the Board finds that all of the Veteran's 
alleged in-service stressors are insufficient to support a 
diagnosis of PTSD.

Additionally, there is no competent diagnosis of PTSD based 
on a corroborated in-service stressor.  Review of the record 
reveals the Veteran was diagnosed as having PTSD by a VA 
psychiatry resident while hospitalized at a VA Medical Center 
in July 2005.  At that time, the Veteran reported that he had 
experienced nightmares and flashbacks "of being shot at" 
and "seeing Vietnamese being killed."  Although a VA 
psychiatry resident diagnosed the Veteran as having PTSD, the 
VA staff physician who reviewed the resident's treatment note 
stated in an addendum that she was "not completely sure" 
about this diagnosis and the Veteran needed further 
assessment.  No stressor was identified by the VA psychiatry 
resident in July 2005 as the basis for the diagnosis of PTSD 
which he rendered after seeing the Veteran.  The Board notes 
in this regard that the Veteran's reported nightmares and 
flashbacks "of being shot at" and "seeing Vietnamese being 
killed" when he was seen by a VA psychiatry resident in July 
2005 are not consistent with his subsequent lay statements 
identifying enemy attacks on his unit in Vietnam as his in-
service stressors.  

The record also includes the diagnosis of rule-out PTSD 
following VA outpatient treatment in November 2005.  The 
notation of "rule-out" does not equate with a meeting of 
the diagnostic criteria for PTSD.  Rather, it merely raises 
the possibility of PTSD that should be considered and further 
determined; it clearly is not a confirmed diagnosis.  In a 
December 2005 letter, B.H.C., M.D., stated that the Veteran 
had been his patient since October 2005 and carried diagnoses 
which included PTSD.  Dr. B.H.C. did not identify a stressor 
as the basis for the diagnosis of PTSD.  The remaining 
medical evidence contains multiple diagnoses of PTSD without 
a clearly identified stressor as the basis for the diagnoses.  
As noted above, an after-the-fact medical opinion cannot 
serve as the basis for corroboration of an in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
summary, because the totality of the evidence indicates that 
the Veteran's claimed in-service stressors are not credible 
and cannot be corroborated by the JSRRC, and because there is 
no valid diagnosis of PTSD based on a corroborated in-service 
stressor, the Board finds that service connection for PTSD is 
not warranted and the claim is hereby denied.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for an acquired psychiatric disability other than PTSD, to 
include depression and an adjustment reaction.  The Veteran 
does not contend, and the evidence does not show, that he was 
diagnosed as having an acquired psychiatric disability other 
than PTSD, to include depression and an adjustment reaction, 
during active service.  The Veteran's service treatment 
records show instead that he was normal clinically at both 
his enlistment physical examination in May 1969 and at his 
separation physical examination in April 1971.  He also 
stated at his separation physical examination that he was in 
excellent condition and there had been no change in his 
condition since his enlistment physical examination.  

Following service separation in April 1971, it appears that 
the Veteran first was treated for an acquired psychiatric 
disability other than PTSD on VA outpatient treatment in 
January 2004, or almost thirty-three years after his period 
of active service, when he was diagnosed as having anxiety 
related to his current economic situation.  The Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The remaining post-service medical evidence shows that, 
although the Veteran has been diagnosed as having an acquired 
psychiatric disability other than PTSD, to include depression 
and an adjustment reaction, this disability has not been 
related to active service or any incident of such service.  
The Veteran has been diagnosed as having a variety of 
acquired psychiatric disabilities since 2004, to include 
anxiety, depression not otherwise specified, an adjustment 
reaction, and major depressive disorder.  The Veteran also 
was hospitalized at a VA Medical Center in November 2005 for 
treatment of "stress and anger issues" which included 
"mood swings of violence towards [his] wife."  The Veteran 
reported that a recent stressor was a job change and he was 
becoming more verbally abusive towards his wife.  The Axis I 
diagnoses were major depressive episode and stress and anger 
issue.  The Axis IV stressors were marital discord, multiple 
jobs, and financial stress.  In a December 2005 letter, 
Dr. B.H.C. stated that the Veteran carried a diagnosis of 
depressive disorder not otherwise specified.  Dr. B.H.C. also 
noted that, although the Veteran took medication, he 
occasionally experienced an exacerbation in his symptoms.  
This private physician did not relate the Veteran's 
depressive disorder to active service or any incident of such 
service.  

A review of the Veteran's post-service VA and private mental 
health treatment records shows that he reported significant 
and continuing marital discord and financial distress during 
many of his outpatient treatment visits for an acquired 
psychiatric disability.  For example, on VA outpatient 
treatment in May 2006, the Veteran stated that his "marriage 
is going down the drain" and "he often becomes immediately 
angry with" his wife.  He also reported that he and his wife 
slept in two different rooms and did not have sex regularly.  
The VA examiner stated that the Veteran's stressors included 
an inability to work, financial concerns, and a strained 
relationship with his wife.  The diagnosis was depressive 
disorder, not otherwise specified.  Following VA outpatient 
treatment in August 2006, the VA examiner noted that the 
Veteran's depression was responsive to medications but the 
Veteran "still has stressors over marital discord."  In May 
2007, it was noted that the Veteran presently was separated 
from his wife pending a divorce.  The Veteran's depression 
was stable in April 2008, when it was noted that he and his 
spouse were back together.  On VA outpatient treatment in May 
2008, the Veteran reported that he "is under a lot of 
pressure and believes that financial pressures have 
contributed to the worsening of his symptoms."  The Axis I 
diagnoses included psychosis, not otherwise specified, and 
rule-out schizo-affective disorder.  The Axis IV diagnoses 
included problems at home with his wife, economic problems 
with a lot of debt, and lack of employment.  

The Board notes that none of the Veteran's VA or private 
treating physicians who have treated him for an acquired 
psychiatric disability other than PTSD, to include depression 
and an adjustment reaction, since his service separation 
relate this disability to active service or any incident of 
such service.  The Veteran has not submitted or identified 
any objective medical evidence which contains a nexus between 
any currently diagnosed acquired psychiatric disability and 
active service.  While the Veteran is certainly competent to 
testify as to symptoms such as feeling down and anxious which 
are non-medical in nature, he is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  Accordingly, absent objective evidence, to 
include a medical nexus, relating the Veteran's currently 
diagnosed acquired psychiatric disability other than PTSD, to 
include depression and an adjustment reaction, to active 
service, the Board finds that service connection for this 
disability is not warranted.  As the preponderance of the 
evidence is against the Veteran's claims, the benefit-of-the-
doubt doctrine does not apply and the claim is denied.


ORDER

Service connection for diabetes mellitus, including as due to 
herbicide exposure, is denied.

Service connection for a skin disability, to include a skin 
rash, as due to herbicide exposure is denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability 
other than PTSD, to include depression and an adjustment 
reaction, is denied.


REMAND

The Veteran has contended that he incurred his current skin 
disability during active service.  He testified before the 
Board in August 2009 that he experienced a recurrent skin 
disability since active service.  The Veteran also testified 
that he had been treated by a variety of private physicians 
for his skin disabilities and these physicians had submitted 
all available medical records to VA.  See hearing transcript, 
at pp. 18.  He testified further that he currently was being 
treated by "a private specialist" for his skin disabilities 
although he was unable to recall the name of this physician.  
Id., at pp. 20-21.  

As noted above, the Board has concluded that the Veteran's 
skin disability, to include a skin rash, is not related to 
the presumed in-service herbicide exposure.  The medical 
evidence shows, however, that the Veteran has been diagnosed 
as having several skin disabilities but the voluminous 
medical evidence of record does not address the causal 
relationship between any of the Veteran's current skin 
disabilities and active service on a direct service 
connection basis.  Given the foregoing, and especially in 
light of the in-service treatment for skin irritations and 
the Veteran's testimony regarding the existence of additional 
treatment records that may be available for review, the Board 
finds that additional development is necessary before this 
claim can be adjudicated.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Veteran to identify all VA 
and non-VA clinicians who have treated him 
for a skin disability since his separation 
from active service.  Obtain all VA 
treatment records that have not been 
obtained already.  Once signed releases 
are obtained from the Veteran, obtain any 
private treatment records that have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file.

2.  Then, after any development required 
following response from the Veteran, 
contact the VA Medical Center in Memphis, 
Tennessee, and request that the VA 
examiner who saw the Veteran on May 11, 
2009, provide an addendum to his VA skin 
diseases (other than scars) examination 
report.  The claims file must be provided 
to this VA examiner for review.  In his 
addendum to the May 11, 2009, VA 
examination report, this VA examiner 
should be asked to opine as to whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that 
any diagnosed skin disability is related 
to his active service.  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner must explain why such an opinion 
cannot be given.

If the VA examiner who saw the Veteran on 
May 11, 2009, is no longer available, or 
the examiner determines that another 
physical examination is required, schedule 
the Veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of his skin disabilities.  The 
claims file must be provided to the 
examiner(s) for review.  The examiner(s) 
should be asked to identify all current 
skin disabilities experienced by the 
Veteran, if possible.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) also is asked to opine whether 
it is at least as likely as not (i.e., a 
50 percent or greater probability) that 
any skin disability, if diagnosed, is 
related to the Veteran's active service or 
any incident of such service.  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or her 
examination report.

3.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims folder to the 
examiner(s) and request that the questions 
be answered so that the report is adequate 
for rating purposes.

4.  Thereafter, readjudicate the claim of 
service connection for a skin disability 
on a direct basis only.  If the benefit 
sought on appeal remains denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


